DETAILED ACTION
This action is in response to the arguments and remarks received 08/30/2021 in which claims 1-6 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered and are persuasive. However the claims remain rejected now citing additional prior art. Thus this action is made Non-Final. All of Applicant’s previous arguments are seen as moot in view of the new grounds of rejection and/or are addressed in the body of the rejection below to the extent they may still be applicable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by and/or under 35 U.S.C. 103 as being unpatentable over JP S595037 A (hereinafter “Asako”, English translation attached) as evidenced by US 2010/0242733 A1 (hereinafter “Shimatani”) and in view of US 2017/0001155 A1 (hereinafter “Chaen”).
Regarding Claim 1-5 Asako discloses a porous polytetrafluoroethylene membrane having porosity of from of 21-34% and a pore diameter of 0.05-0.12 μm; Table 1; including Example 3 having 34% porosity and 0.09 µm 
Wherein the PTFE fine powder disclosed (F104) has, according to Shimatani ([0020], PTFEs Produced by Daikin Industries Ltd), a number average molecular weight of 6 million. 
With regard to the “number of pores present in a region having a width of 23 μm and a thickness of 1 μm in a cross-section parallel to a thickness direction” and the puncture strength; while these properties are not disclosed specifically, Asako discloses the same composition as that recited and that it is produced by a method which involves preparing a PTFE sheet from a paste of PTFE fine powder and forming aide, drying to remove the forming aide, sintering at 355-870°C to make the PTFE film non-porous, stretching/rolling the sintered non-porous PTFE film to render it porous ([0001] and Claims) which is similar to the method as disclosed by Applicants’ and particularly notably involves the sintering of the PTFE above its melting point to make in non-porous, then stretching it to make it porous, which is the inventive procedure to which Applicants attribute the particular porous structure of “number of pores present in a region having a width of 23 μm and a thickness of 1 μm in a cross-section parallel to a thickness Asako is thus seen to disclose steps A)-E) of the disclosed method of making the claimed membrane, and thus the differences are that no specific rolling (F), annealing (G) or TD stretching (H) steps are disclosed.
However, with regard to the rolling step (F) of the instant disclosure, this is disclosed to be optional because it is only disclosed to be done “when necessary” [0023], and no further information is provided as to when it is considered necessary, further no examples demonstrate that the rolling step (F) is critical to the obtained properties of the instant invention. Therefore, absent evidence to the contrary, this step is not seen to be necessary.
Similarly, with regard to the annealing step (G) of the instant disclosure, this is disclosed directly to be optional, as noted in Applicants remarks (pg. 6) and because it is not performed in instant Examples 3-6, see [0045].
Thus the only difference in the production method of Asako which is seen to be necessary for achieving the pore density and puncture strength properties as claimed is the TD stretching step (F).  Because while Asako discloses stretching the sintered membrane, it is in MD direction, not the TD direction as in the instant disclosure method. 
However, Chaen discloses a similar method for producing a PTFE porous body comprising 
a paste extrusion step of paste extruding PTFE fine powder comprising the PTFE to provide a paste extrudate (seen to be equivalent to applicants disclosed steps (A)-(B)); 
a rolling step of rolling the paste extrudate to provide unsintered PTFE (seen to be equivalent to applicants disclosed step (C)); 

an optional semi-firing step of semi-firing the dried unsintered PTFE to provide semisintered PTFE (seen to be equivalent to applicants disclosed step (E)); 
a uniaxial stretching step (which may be in the MD or TD) of stretching the resulting dried unsintered PTFE or semi-sintered PTFE in a first direction (either MD or TD) to provide a uniaxially stretched article, and 
then a second, i.e. biaxial, stretching step of stretching the resulting uniaxially stretched article in a second direction (the other of MD or TD); [0210]-[0213].
Wherein the first, uniaxial stretching, the conditions may comprise 
a stretching ratio of from 2-50 or 5-30 [0232], and specifically 5 and 10 are used in the Examples (Table 2);
a temperature of preferably 250-300 °C [0233];
Therefore, at the time of the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming the membrane disclosed by Asako by preforming after sintering, stretching on both directions as disclosed by Chaen because this involves the simple substitution of PTFE membrane after-sintering stretching steps to obtain a functional PTFE membrane.
The membrane of the combined process of Asako in view of Chaen is the same composition as claimed, produced by the same method as claimed, and thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Asako in view of Chaen inherently has the same properties as the membrane recited in claim 1.  Specifically, it is asserted that the number of pores present in a region having a width of 23 μm and a thickness of 1 μm in a cross-section parallel to a thickness direction is in a range from 40-120 and the puncture strength is in a range from 5.0-15 gf/µm. See MPEP 2112.01.
Regarding Claim 6 Asako in view of Chaen discloses the porous polytetrafluoroethylene membrane according to claim 1, wherein a cohesive strength is not disclosed, however as above, the combined process of Asako in view of Chaen is the same composition as claimed, produced by the same method as claimed, and thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Asako in view of Chaen inherently has the same properties as the membrane recited in claim 1.  Specifically, it is asserted that the cohesive strength is in a range from 10 to 20 N/25 mm. See MPEP 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773